Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 File No. 812-13605 In the matter of Van Eck Associates Corporation, Market Vectors ETF Trust and Van Eck Securities Corporation Amended and Restated Application for an Order under Section 6(c) of the Investment Company Act of 1940, as amended (the  1940 Act ), for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Sections 17(a)(1) and (2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act for an exemption from Sections 12(d)(1)(A) and (B) of the 1940 Act. All communications and orders to: Mr. Joseph J. McBrien Mr. Joseph J. McBrien Van Eck Associates Corporation Market Vectors ETF Trust 335 Madison Avenue c/o Van Eck Associates Corporation New York, NY 10017 335 Madison Avenue New York, NY 10017 Mr. Joseph J. McBrien Van Eck Securities Corporation 335 Madison Avenue New York, NY 10017 with copies to: Stuart M. Strauss, Esq. Clifford Chance U.S. LLP 31 West 52nd Street New York, New York 10019 Page 1 of 57 sequentially numbered pages As filed with the Securities and Exchange Commission on May 15, 2009 1 TABLE OF CONTENTS Page I. Actively Managed Exchange-Traded Funds 5 A. The Applicants 5 B. The Initial Funds and their Investment Objectives 6 C. Procedures to Address Potential Conflicts of Interest 9 D. Capital Structure and Voting Rights; Book Entry 10 E. Exchange Listing 10 F. Sales of Fund Shares 11 G. Pricing 18 H. Redemption 18 I. Dividends, Distributions and Taxes 24 J. Shareholder Transaction and Operational Fees and Expenses 25 K. Dividend Reinvestment Service 26 L. Availability of Information 26 M. Sales and Marketing Materials; Prospectus Disclosure 28 N. Third-Party Broker-Dealer Issues 29 II. Funds of Actively Managed Exchange-Traded Funds 31 A. The Investing Funds 31 B. Fees and Expenses 31 C. Conditions and Disclosure Relating to Section 12(d)(1) Relief 31 III. Request for Exemptive Relief and Legal Analysis 32 A. Sections 2(a)(32) and 5(a)(1) of the 1940 Act 32 B. Section 22(d) of the 1940 Act and Rule 22c-1 Under the 1940 Act 34 C. Section 17(a) of the 1940 Act 36 D. Section 12(d)(1) of the 1940 Act 40 E. Section 22(e) of the 1940 Act 44 F. Discussion of Precedent 48 IV. Conditions 51 A. Actively Managed Exchange-Traded Fund Relief 51 B. Section 12(d)(1) Relief 52 V. Names and Addresses 56 VI. Authorization and Signatures 57 2 Van Eck Associates Corporation, Van Eck Securities Corporation and Market Vectors ETF Trust ( Applicants ) request an order under Section 6(c) of the 1940 Act, for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Sections 17(a)(1) and (2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act for an exemption from Sections 12(d)(1)(A) and (B) of the 1940 Act. Applicants are seeking an order for an exemption from Sections 2(a)(32), 5(a)(1), 17(a), 22(d) and 22(e) of the 1940 Act and Rule 22c-l under the 1940 Act to permit Market Vectors ETF Trust (the  Trust ) to create and operate two actively managed investment portfolios of the Trust (the  Initial Funds ) that offer exchange-traded shares ( Shares ) that are redeemable in large aggregations only. Applicants request that the order requested herein apply to any future series of the Trust or of other open-end management companies that may utilize active management investment strategies ( Future Funds ). Future Funds may invest in equity securities ( Equity Funds ) or fixed income securities ( Fixed Income Funds ) traded in U.S. markets (collectively, Domestic Funds) or securities traded on global markets ( Future Foreign Funds ). Any Future Fund will (a) be advised by Van Eck Associates Corporation (the  Adviser ) or an entity controlling, controlled by or under common control with the Adviser, and (b) comply with the terms and conditions of the order. The Initial Funds and Future Funds together are referred to herein as the Funds. Each Fund will operate as an exchange-traded fund ( ETF ). Shares of each Fund will be purchased from the Trust only in large aggregations of a specified number referred to as a Creation Unit. Creation Units will be separable upon issue into individual Shares, which will be listed and traded at negotiated prices on a national securities exchange as defined in Section 2(a)(26) of the 1940 Act (the  Stock Exchange ). The Shares themselves will not be redeemable to the Trust unless combined into a Creation Unit. 3 Applicants are also requesting that the order permit certain investment companies registered under the 1940 Act to acquire Shares beyond the limitations in Section 12(d)(1)(A) and permit the Funds, and any principal underwriter for the Funds, and any broker or dealer registered under the Securities Exchange Act of 1934, as amended (the law, the  Exchange Act  and such persons registered under the law,  Brokers ), to sell Shares beyond the limitations in Section 12(d)(1)(B). Applicants request that any exemption under Section 12(d)(1)(J) from Sections 12(d)(1)(A) and (B) apply to: (1) any Fund that is currently or subsequently part of the same group of investment companies as the Initial Funds within the meaning of Section 12(d)(1)(G)(ii) of the 1940 Act as well as any principal underwriter for the Funds and any Brokers selling Shares of a Fund to an Investing Fund (as defined herein); and (2) each management investment company or unit investment trust registered under the 1940 Act that is not part of the same group of investment companies as the Funds 1 and that enters into a FOF Participation Agreement (as defined herein) with a Fund (such management investment companies are referred to herein as  Investing Management Companies , such unit investment trusts are referred to herein as  Investing Trusts , and Investing Management Companies and Investing Trusts are included in the defined term as  Investing Funds ). Investing Funds do not include the Funds. This relief would permit the Investing Funds to acquire Shares of the Funds beyond the limitations set forth in Section 12(d)(1)(A), and the Funds, their principal underwriters and any Brokers to sell Shares of the Funds to Investing Funds beyond the limitations mandated by Section 12(d)(1)(B). All entities that currently intend to rely on the order are named as Applicants. Any other entity that relies on the order in the future will comply with the terms and conditions of this Application. An Investing Fund may rely on the order only to invest in the Funds and not in any other registered investment company. 1 Same group of investment companies as used in this Application refers to the definition in Section 12(d)(1)(G)(ii) of the 1940 Act. 4 In connection with the Section 12(d) relief sought, Applicants are further requesting relief under Sections 6(c) and 17(b) from Sections 17(a)(1) and (2) to permit a Fund to sell its Shares to and redeem its Shares from, and engage in the in-kind transactions that would accompany such sales and redemptions with, certain Investing Funds of which the Funds are affiliated persons or affiliated persons of affiliated persons. No form having been specifically prescribed for this Application, Applicants proceed under Rule 0-2 of the General Rules and Regulations of the Securities and Exchange Commission (the  Commission ). I. Actively Managed Exchange-Traded Funds A. The Applicants . 1. The Trust . The Trust is a business trust organized under the laws of the State of Delaware and is registered under the 1940 Act as an open-end management investment company. The Trust will offer the following Initial Funds: the Market VectorsActive Africa ETF and the Market VectorsActive Short Municipal ETF. The Trust is overseen by a board of trustees (the  Board ) which will maintain the composition requirements of Section 10 of the 1940 Act. Each Fund will adopt fundamental policies consistent with the 1940 Act and be classified as diversified or non-diversified under the 1940 Act. Each Fund intends to maintain the required level of diversification, and otherwise conduct its operations, so as to meet the regulated investment company ( RIC ) diversification requirements of the Internal Revenue Code of 1986, as amended (the  Code ). 2. The Adviser .
